 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN GARCIA RODRIGUEZ,                         No. 2:18-cv-0655 MCE CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17           Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. On December 26,

18   2018, the court recommended that this action be dismissed because plaintiff has been unable to

19   provide the United States Marshal with an address where defendant Friend can be served with

20   process. In response to the findings and recommendations, plaintiff seeks more time to obtain a

21   valid address. Good cause appearing, plaintiff’s request will be granted. Plaintiff is reminded

22   that if process cannot be served on defendant Friend, this action will be dismissed.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The court’s December 26, 2018 findings and recommendations are vacated.

25           2. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

26   an instruction sheet and a copy of the complaint filed March 27, 2018.

27   /////

28   /////
                                                       1
 1           3. Within sixty days from the date of this order, plaintiff shall complete and submit the

 2   attached Notice of Submission of Documents to the court, with the following documents:

 3                  a. One completed USM-285 form;

 4                  b. Two copies of the endorsed complaint filed March 27, 2018; and

 5                  c. One completed summons form.

 6           4. Failure to comply with this order will result in a recommendation that this action be

 7   dismissed without prejudice.

 8   Dated: February 20, 2019
                                                      _____________________________________
 9
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14   1/bh
     rodr0655.8e
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN GARCIA RODRIGUEZ,                       No. 2:18-cv-0655 MCE CKD P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION
14   DAVID BAUGHMAN, et al.                         OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 form

21         ____          copies of the ___________________

22                                            Complaint

23   DATED:

24

25

26
27                                                      ________________________________

28                                                      Plaintiff
                                                    3
